Case: 13-10897    Date Filed: 10/01/2014   Page: 1 of 25


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         _________________________

                                 No. 13-10897
                          _________________________

                   D.C. Docket No. 6:11-cv-970-ORL-36-GJK


J. PEARL BUSSEY-MORICE,
as Personal Representative of the
Estate of Preston Bussey, III,


                                                         Plaintiff-Appellee,

                                     versus


IVETTE GOMEZ and
GORDON HEWATT,

                                                         Defendants-Appellants.


                         __________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        __________________________

                                (October 1, 2014)

Before WILSON, WILLIAM PRYOR, and ROSENBAUM, Circuit Judges.
             Case: 13-10897      Date Filed: 10/01/2014   Page: 2 of 25


PER CURIAM:

      This case arises out of the tragic death of Preston Bussey III, who died

following officers’ attempts to gain control of him after he had been Baker Acted,

had refused to cooperate with medical personnel, and had struggled against

officers’ repeated attempts to bring him under control in a public hospital’s

emergency-room lobby.

      Although the loss of Bussey’s life is deeply regrettable, on the facts of this

case, we cannot find that Appellants-defendants Officer Ivette Gomez and Sergeant

Gordon Hewatt violated Bussey’s clearly established constitutional rights. We

therefore reverse the district court’s denial of summary judgment to the defendants

on qualified-immunity grounds.

                                          I.

      In the early morning hours of December 19, 2009, Bussey entered the

emergency-room lobby of the Wuesthoff Hospital, bleeding from his arms as a

result of self-inflicted wounds. Charge Nurse Amanda McCourt, the hospital’s

Patient Care Coordinator, was the first to encounter Bussey and described him as

“belligerent” and “aggressive.” Due to the wounds on his arms and the manner in

which he spoke, McCourt believed Bussey to be having an acute psychotic attack.

      Triage Nurse Donna Payna and Emergency Room Nurse George Murray

assisted McCourt, walking Bussey to a triage room in order to take his vital signs.

                                          2
              Case: 13-10897      Date Filed: 10/01/2014     Page: 3 of 25


Bussey told both Payna and Murray that he had a “leech worm” in his arm that he

wanted removed. Murray noted that Bussey was actively bleeding from his arms,

and both nurses described Bussey as agitated and belligerent and stated that he

refused to follow directions. Both nurses also reported that they felt threatened by

Bussey. Despite the nurses’ efforts to treat him, Bussey refused to allow the nurses

to touch him or treat his wounds.

      Because of Bussey’s behavior and because Murray felt threatened, Murray

asked for assistance from the on-duty emergency-room physician, Dr. Edward

Mallory. Bussey again complained to Dr. Mallory that he had a leech worm in his

right forearm, and Dr. Mallory noticed that Bussey had dried blood on his hands.

Based upon his observations, Dr. Mallory determined that Bussey was acutely

psychotic and hallucinating and concluded that Bussey needed to be Baker Acted

for his own protection and for the protection of others.1 Dr. Mallory informed

Bussey that he would be observed for twenty-four hours and ordered the nurses to

administer two anti-psychotic medications to Bussey—Xyprexia and Ativan—to

calm him down, noting that Bussey potentially could be violent. Dr. Mallory also

directed the nurses to have hospital security officers strap Bussey to a stretcher

with four-point leather restraints.


      1
        The Florida Mental Health Act (“Baker Act”) is found at Florida Statute Sections
394.451, et seq. It provides for the involuntary commitment of a person for a mental-health
evaluation.
                                            3
             Case: 13-10897    Date Filed: 10/01/2014   Page: 4 of 25


      Security Officers Frank Valpetti and William Davis responded to assist in

restraining Bussey. The security officers, however, were unable to do so because

Bussey told them not to touch him and indicated that he was leaving to go to

another hospital. Valpetti described Bussey as “belligerent” and “out of his mind”

and stated that Bussey was waving his hands and throwing blood everywhere.

      When Bussey attempted to leave the hospital, he became more aggressive,

waving his hands toward the security officers and threatening to throw blood on

them and attack them. Bussey, who refused to listen to the security officers’

commands and left the hospital, pried the ambulance entrance doors open in order

to leave.

      Upon observing this behavior, another hospital employee, “Jeannie,” placed

a 911 call to the Rockledge Police Department to seek officers’ assistance in

apprehending Bussey. Jeannie advised the 911 dispatcher that Bussey had been

Baked Acted and had escaped from the hospital. She described Bussey to the

dispatcher as “psychotic.” Jeannie also reported that Bussey had threatened to

fight security and had cocked his fists before running out the door. This was not

the only call that hospital employees made to 911. Indeed, a 911 call log reflects

that hospital employees placed at least three phone calls to the Rockledge Police

Department seeking assistance with detaining Bussey.




                                        4
             Case: 13-10897     Date Filed: 10/01/2014    Page: 5 of 25


      After fleeing from the hospital, Bussey roamed around the hospital parking

lot for approximately fifteen minutes and then returned to the emergency-room

lobby before City of Rockledge officers arrived.         Shortly thereafter, City of

Rockledge police officer Matthew Leverich arrived.

      Security Officer Valpetti met the officer outside the hospital, told him that

Bussey appeared to be high on drugs, and advised the officer to “glove up” because

Bussey was bleeding. Valpetti also relayed to Officer Leverich his opinion that

Bussey was not going to comply and that he was going to have a problem with

him. Further, Valpetti advised the officer that he would probably need to use a

Taser to restrain Bussey.

      Officer Leverich entered the emergency-room lobby and saw Bussey

standing approximately ten feet away with his hands and arms covered in blood.

Leverich described Bussey as just “looking through him” while clenching his fist.

In response, Leverich pulled his Taser out and told Bussey several times to get on

the ground. Despite Leverich’s commands, Bussey did not comply.

      During Leverich’s initial encounter with Bussey, Officer Gomez entered the

hospital with her training officer, Timothy Herberner. Gomez pulled out her Taser

and also began instructing Bussey to get on the floor. Again, Bussey failed to

comply with Gomez’s verbal commands. Instead, Bussey simply stood holding a

blood-soaked rag in his hands. The officers described the scene as “really tense.”

                                         5
             Case: 13-10897     Date Filed: 10/01/2014   Page: 6 of 25


      A few moments later, Sergeant Hewatt arrived at the emergency-room lobby

and positioned himself between Leverich and Gomez. Hewatt told Bussey that the

officers were there to help him. He also explained that he wanted Bussey to get on

his knees. Bussey responded, saying that he wanted to call his mother. In reply,

Hewatt advised Bussey that he would allow him to call his mother but that Bussey

would first need to get on his knees. After repeated requests from various officers,

Bussey reluctantly went down to his knees and placed his hands behind his back,

but only momentarily.

      As the officers gave additional commands to Bussey to turn his body around

so that he was facing away from them, Bussey moved his hands back out in front

of his torso. After receiving additional directions from the officers, Bussey again

placed his hands behind his back, and Sergeant Hewatt again instructed Bussey to

turn around. Because Bussey simply stared at Hewatt and did not comply, Hewatt

also drew his Taser and again directed Bussey to turn around. When Hewatt drew

his Taser, Leverich holstered his Taser.

      Then Hewatt began shouting at Bussey to turn around. Although Bussey

finally began to turn as if to comply, he again turned back toward the officers. At

this point, Hewatt told Bussey that the officers had Tasers and pled with Bussey to

comply. When Bussey refused, Hewatt said, “You don’t have any idea how much

these things hurt, Buddy. Please, I don’t want to do this.” As Bussey began

                                           6
             Case: 13-10897     Date Filed: 10/01/2014   Page: 7 of 25


turning away again, Officer Herberner approached Bussey in order to place him in

handcuffs. When Herberner reached to restrain Bussey’s arm, however, Bussey

jumped up, pulled away, and resisted. Due to Bussey’s repeated noncompliance

and threatening stance, Sergeant Hewatt stated, he gave a command to tase Bussey,

with both Gomez and Hewatt simultaneously deploying their Tasers, administering

a five-second round of electrical current to Bussey.

      Upon being tased, Bussey fell to the ground in the emergency-room lobby.

Either during or after the initial five-second round, Bussey jumped back up to his

feet, began attempting to rip the Taser prongs out of his body, and started to

approach the officers in a combative manner. Hewatt and Gomez again deployed

their Tasers and Bussey again fell to the ground.        At this point, the officers

attempted to go “hands on” with Bussey, but Bussey again rose, at least to a seated

position, and again attempted to rip the Taser prongs from his body. The officers

and hospital staff on the scene described Bussey as “out of control” and reported

that Bussey continued fighting even after being tased.

      During this time, Hewatt repeatedly told Bussey to stay on the ground, but

Bussey did not obey the commands. Instead, Bussey fought and shook the officers

off him as if they were weightless. Hewatt continued to scream at Bussey to “get

down” and to put his hands behind his back. He explained that if Bussey did not

comply, the officers would have to tase him again. Bussey continued to fight and

                                         7
               Case: 13-10897       Date Filed: 10/01/2014      Page: 8 of 25


struggle, and the officers tased him a third time. After the third tase, Hewatt

instructed the other officers that Bussey was not to be tased anymore 2 and

commanded the officers once again to go “hands on.”

       Officer Leverich then moved in to restrain Bussey’s legs.                  Hewatt and

another officer, Robert Owens, also attempted to pin Bussey down, but Bussey

continued to fight and struggle. Both Leverich and Owens described Bussey as

having “unbelievable strength” and kicking and fighting. Herberner attempted to

handcuff Bussey and struggled with him for quite some time. The officers each

testified that Bussey refused to give up his hands and continued to fight. In the

meantime, Nurse McCourt went back to the emergency room to make sure that the

ambulance doors were shut and to tell other hospital employees that they were in

“lock down.”

       As the officers struggled with Bussey in the lobby of the emergency room,

Nurse Murray entered with a syringe of the anti-psychotic medications ordered by

Dr. Mallory and administered them into Bussey’s thigh. Bussey continued to fight

and began spitting at the officers. Because Bussey refused to stop spitting, hospital

staff retrieved a sheet, which an officer placed over Bussey’s face. Hospital staff

later provided that officer with a pillow case, which the officer placed over


       2
          In a sworn statement, Hewatt indicated that he had been trained that if the Taser does
not achieve the desired effect after three rounds, officers need to resort to other means of
restraining the individual.
                                               8
             Case: 13-10897     Date Filed: 10/01/2014   Page: 9 of 25


Bussey’s face, replacing the sheet. Bussey continued to fight, and various officers

took turns cleaning blood off themselves and regaining their energy to restrain

Bussey.

      After a prolonged struggle, and once the anti-psychotic medications finally

took effect, Officer Herberner was able to handcuff Bussey, with at least five other

officers assisting him in his efforts to restrain Bussey. Hospital security guards

assisted the officers in placing Bussey on a gurney and strapped Bussey’s ankles

and wrists to the four-point restraints. After Bussey was fully restrained, the

pillow case was removed from his face. Later, Nurse McCourt and an officer

noticed that Bussey was not breathing. The hospital staff took Bussey back to a

room and attempted to revive him for approximately twenty minutes. The attempts

to revive Bussey failed, and tragically, Bussey died.

                                         II.

      The Office of the Medical Examiner conducted an autopsy on Bussey. Sajid

S. Qaisier, M.D., determined that the cause of death was “cocaine[-]excited

delirium.”   Dr. Qaisier noted as significant factors in Bussey’s death other

conditions such as pulmonary emphysema, interstitial pneumonitis, and lung

adhesions. Defense expert Dr. Deborah Mash agreed with Dr. Qaisier, concluding

that Bussey’s cause of death was cocaine-excited delirium.         Bussey-Morice’s




                                          9
               Case: 13-10897        Date Filed: 10/01/2014       Page: 10 of 25


expert, Dr. Carl Adams, however, opined that the multiple Taser applications

caused Bussey’s death.

       The Florida Department of Law Enforcement (“FDLE”) conducted an

investigation into Bussey’s death. FDLE Special Agent Ryan Bliss interviewed

the officers and hospital employees who were on the scene at the time of the

incident. Bliss also conducted a crime-scene walk through, executed a search

warrant at Bussey’s residence, and reviewed the dispatch tapes. Bliss reviewed the

hospital surveillance video which, in his opinion, revealed Bussey’s aggressive,

non-compliant behavior upon entry to the Wuesthoff Medical Center. 3

       The FDLE report included Taser download information indicating that

Hewatt fired his Taser twice—once at 1:53:16 for a ten-second cycle; and again at

1:53:27 for a five-second cycle. The FDLE report also indicates that Gomez fired

her Taser four times—once at 2:00:33 for a five-second cycle; once at 2:00:40 for

a five-second cycle; once at 2:00:52 for a five-second cycle; and once at 2:01:01

for a five-second cycle. Defense expert, Dr. Mark Kroll, explained that although

Gomez deployed her Taser multiple times, both prongs of the device did not make

a complete connection with Bussey, so the Taser did not deliver any electrical

       3
         We have also reviewed the hospital surveillance video, which demonstrates that Bussey
failed to comply with the officers’ verbal commands upon re-entry to the hospital. In this regard,
the surveillance video corroborates the officers’ account of the event up until Hewatt and Gomez
deployed their Tasers the first time. As Bussey fell to the ground after the first round of Tasers,
he and the officers shifted out of view of the surveillance camera.


                                                10
             Case: 13-10897     Date Filed: 10/01/2014   Page: 11 of 25


charge.    A report of information downloaded from the officers’ Tasers and

authored by Taser International confirms that the Taser’s circuit was not completed

and pulses were not delivered through one of the probes in Gomez’s Taser. The

report further notes that in order for energy to be transferred from the Taser via the

probes, contact must be made with the individual by both probes to complete the

circuit.

                                         III.

    Bussey-Morice, the personal representative of Bussey, brought suit on behalf

of Bussey’s estate, suing the City of Rockledge as well as the officers involved in

the incident. Bussey-Morice’s claims included a Fourth Amendment excessive-

force claim against the officers and state-law claims against the City of Rockledge.

After discovery, the district court granted summary judgment in favor of the City

of Rockledge and all of the officers, except Officer Gomez and Sergeant Hewatt.

Consequently, the only claims that survived summary judgment were excessive-

force claims brought against Gomez and Hewatt, under 42 U.S.C. § 1983. Gomez

and Hewatt appeal the district court’s denial of their motion for summary judgment

seeking qualified immunity. For the reasons set forth below, we now reverse.




                                         11
             Case: 13-10897    Date Filed: 10/01/2014   Page: 12 of 25


                                        IV.

      We have jurisdiction to hear appeals from “all final decisions of the district

courts of the United States . . . .” 28 U.S.C. §1291. A district court’s denial of a

qualified-immunity claim is a “final decision” under Section 1291, to the extent

that it turns on an issue of law. Mitchell v. Forsyth, 472 U.S. 511, 530, 105 S. Ct.
2806, 2817 (1985).     Consequently, we have jurisdiction to hear Gomez and

Hewatt’s appeal.

      We review de novo the district court’s denial of qualified immunity on a

motion for summary judgment. Wilkerson v. Seymour, 736 F.3d 974, 977 (11th

Cir. 2013) (citation omitted). Summary judgment should be entered when “there is

no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a). In making this determination, we consider

the record and draw all reasonable inferences in the light most favorable to Bussey-

Morice, the non-moving party. Shiver v. Chertoff, 549 F.3d 1342, 1343 (11th Cir.

2008) (per curiam) (citation omitted); Hoyt v. Cooks, 672 F.3d 972, 977 (11th Cir.

2012) (citation omitted).

                                        V.

      The qualified-immunity defense aims to strike a balance between “the need

to hold public officials accountable when they exercise power irresponsibly and the

need to shield officials from harassment, distraction, and liability when they

                                        12
             Case: 13-10897     Date Filed: 10/01/2014   Page: 13 of 25


perform their duties reasonably.” Pearson v. Callahan, 555 U.S. 223, 231, 129 S.

Ct. 808, 815 (2009). Toward that end, qualified immunity protects government

officials engaged in discretionary functions and sued in their individual capacities

unless they violate “clearly established federal statutory or constitutional rights of

which a reasonable person would have known.” Keating v. City of Miami, 598
F.3d 753, 762 (11th Cir. 2013) (citation, quotation marks, and brackets omitted).

      The purpose of qualified immunity Ais to allow government officials to carry

out their discretionary duties without the fear of personal liability or harassing

litigation.@ Durruthy v. Pastor, 351 F.3d 1080, 1087 (11th Cir. 2003). Qualified

immunity protects from litigation Aall but the plainly incompetent or one who is

knowingly violating the federal law.@ Lee v. Ferraro, 284 F.3d 1188, 1194 (11th

Cir. 2002). As a result, qualified immunity Aliberates government agents from the

need to constantly err on the side of caution by protecting them both from liability

and the other burdens of litigation, including discovery.@ Holmes v. Kucynda, 321
F.3d 1069, 1077 (11th Cir. 2003) (internal quotation marks omitted). But qualified

immunity does not protect an official who “knew or reasonably should have known

that the action he took within his sphere of official responsibility would violate the

constitutional rights of the [plaintiff].@ Id. (quoting Harlow, 457 U.S. at 815, 102
S. Ct. at 2736) (internal quotation marks & alteration omitted)).




                                         13
             Case: 13-10897     Date Filed: 10/01/2014    Page: 14 of 25


      Under the qualified-immunity doctrine, a public official must first show that

he was acting within the scope of his or her discretionary authority. Maddox v.

Stephens, 727 F.3d 1109, 1120 (11th Cir. 2013).           Here, Gomez and Hewatt

undisputedly established this fact, as they were acting within the scope of their

discretionary authority as police officers for the City of Rockledge when they

encountered Bussey.

      The burden then shifts to Bussey-Morice to demonstrate that qualified

immunity is not appropriate. See id. In order to do this, Bussey-Morice must show

that, when viewed in the light most favorable to her, the facts demonstrate that

Gomez and Hewatt violated Bussey’s constitutional right and that that right was

“clearly established . . . in light of the specific context of the case, not as a broad

general proposition[,]” at the time of their actions. Saucier v. Katz, 533 U.S. 194,

201, 121 S. Ct. 2151, 2156 (2001). We may decide these issues in either order,

but, to survive a qualified-immunity defense, Bussey-Morice must satisfy both

showings. Maddox, 727 F.3d at 1120-21 (citation omitted).

      Because we find that the alleged illegality of Gomez and Hewatt’s behavior

was not clearly established at the time of their actions, we need not decide whether

a constitutional violation took place. Id.




                                             14
             Case: 13-10897    Date Filed: 10/01/2014   Page: 15 of 25


                                        VI.

      As we have explained, the touchstone of qualified immunity is notice.

Holmes, 321 F.3d at 1078.       The violation of a constitutional right is clearly

established if a reasonable official would understand that his conduct violates that

right. See Coffin v. Brandau, 642 F.3d 999, 1013 (11th Cir. 2011) (en banc).

      Our circuit uses two methods to determine whether a reasonable official

would understand that his conduct violates a constitutional right. Fils v. City of

Aventura, 647 F.3d 1272, 1291 (11th Cir. 2011). In the first, “[w]e have held that

decisions of the United States Supreme Court, the United States Court of Appeals

for the Eleventh Circuit, and the highest court of the pertinent state (here, the

Supreme Court of Florida) can clearly establish the law.” McClish v. Nugent, 483
F.3d 1231, 1237 (11th Cir. 2007) (citation omitted). Under this method, “[e]xact

factual identity with a previously decided case is not required, but the unlawfulness

of the conduct must be apparent from the pre-existing law.” See Coffin, 642 F.3d

at 1013 (citations omitted).

       The second method involves evaluating the officer’s conduct and deciding

whether the officer’s “conduct ‘lies so obviously at the very core of what the

Fourth Amendment prohibits that the unlawfulness of the conduct was readily

apparent to [the officer], notwithstanding the law of fact-specific case law’” on

point. Fils, 647 F.3d at 1291 (alteration in original) (citation omitted). Thus,

                                         15
              Case: 13-10897    Date Filed: 10/01/2014   Page: 16 of 25


despite an absence of case law holding the specific conduct unlawful, a “general

constitutional rule already identified in the decisional law may apply with obvious

clarity to the specific conduct in question.” Coffin, 642 F.3d at 1014-15; see Fils,
647 F.3d at 1291.

      The obvious-clarity method recognizes that although concrete facts are

typically necessary to provide an officer with notice of “the hazy border between

excessive and acceptable force,” when an officer’s conduct is “so outrageous that it

clearly goes ‘so far beyond’ these borders, qualified immunity will not protect him

even in the absence of case law.” Fils, 647 F.3d at 1291-92 (citing Reese v.

Herbert, 527 F.3d 1253, 1274 (11th Cir. 2008) (quoting Priester v. City of Riviera

Beach, Fla., 208 F.3d 919, 926-27 (11th Cir. 2000)). This standard, which offers a

narrow exception to the general rule that only case law and specific factual

scenarios can clearly establish a constitutional violation, Priester, 208 F.3d at 927,

is a difficult one to meet.

      Here, even viewing the facts in the light most favorable to Bussey-Morice,

we find that it was not clearly established at the time of the incident, under either

method, that Gomez and Hewatt’s conduct violated Bussey’s right to be free from

excessive force.

      First, we agree with the district court that no decision from the United States

Supreme Court, this Court, or the Florida Supreme Court has clearly established

                                         16
             Case: 13-10897    Date Filed: 10/01/2014   Page: 17 of 25


that an officer’s repeated use of a Taser constitutes excessive force under

circumstances identical to these. Consequently, Bussey-Morice must demonstrate

that this case presents one of those rare circumstances in which, as a matter of

obvious clarity, Gomez and Hewatt’s actions violated the Fourth Amendment. We

find that she cannot.

      Here, Bussey-Morice relies upon Oliver v. Fiorino, 586 F.3d 898 (11th Cir.

2009), as the district court did, to argue that repeatedly tasing Bussey was such

outrageous conduct under the circumstances that every reasonable officer would

have known that it violated Bussey’s clearly established constitutional right and

would have refrained from such activity. We respectfully disagree with the district

court and Bussey-Morice.

      Oliver is materially distinguishable from this case because, unlike here, in

Oliver, the officer deployed her Taser against an individual despite his substantial

compliance with officers’ commands and in circumstances significantly different

from those in the instant matter.     We briefly recount the facts of Oliver to

demonstrate why the case could not have put Hewatt and Gomez on notice that

their conduct in this case was so outrageous that it violated Bussey’s Fourth

Amendment rights.

      In Oliver, a police officer driving her cruiser noticed Anthony Oliver

standing on a grassy median on a busy street, waving his arms and attempting to

                                        17
             Case: 13-10897    Date Filed: 10/01/2014   Page: 18 of 25


flag her down. 586 F.3d at 901. The officer approached Oliver and, during her

initial encounter with him, Oliver complied with each of the officer’s commands.

Id. at 901-902. After the officer left her patrol car and asked Oliver what the

problem was, Oliver responded, “They’re shooting at me,” and then he attempted

to walk away. Id. at 902. When the officer asked Oliver to stay and talk, he began

to walk quickly toward her. In response, the officer raised her Taser gun and

directed Oliver to step away; he complied. Id. According to a bystander, Oliver

never acted in a threatening or belligerent manner, nor did he curse at the officer.

Id.

      A back-up officer arrived at the scene and, although both officers considered

taking Oliver into custody under the Baker Act, they never informed Oliver of this

fact and never attempted to Baker Act him. Id. The second officer approached

Oliver, who was still standing in the median, and asked for his name and

identification. Id. Oliver complied. Id. The second officer then tried to coax

Oliver across the street by putting his right hand on Oliver’s shoulder. Id. Oliver

began to back away, momentarily stopping in the turning lane of the street. Id.

But when the second officer attempted to force Oliver across the street, holding

onto Oliver’s shirt, Oliver did not try to grab the officer or otherwise strike him.

Id. Without warning, though, the first officer deployed her Taser, and Oliver

dropped to the ground. Id. at 903. Once he was on the ground, Oliver never got

                                        18
             Case: 13-10897     Date Filed: 10/01/2014       Page: 19 of 25


back up. Nor did he hit, kick, punch, or otherwise threaten the officers. Id.

Inexplicably, however, a few moments later, the officer tased Oliver again and, ten

seconds after that, she tased Oliver for a third time. Id.

      As Oliver laid on scorching-hot asphalt, he screamed in pain that it was “too

hot.” Id. A bystander stated that when Oliver tried to sit up, he flopped down like

a “wet cloth.” Id. After the officer deployed her Taser for a third and fourth

round, the officer re-loaded a cartridge in her Taser and began tasing Oliver yet

again. Id. All the while, Oliver laid flat on the hot asphalt. Id.

      Once additional backup arrived, the officers finally handcuffed Oliver, but

Oliver began to foam at the mouth and his body was limp. Id. at 903. When the

paramedics arrived, Oliver was handcuffed and seated on the median, awake but

not talking. Id. at 904. Once Oliver was placed on a stretcher, he began to have a

seizure, and his body temperature was measured at 107 degrees. Id. Oliver was

pronounced dead upon his arrival at the hospital. Id. A Taser log revealed that

Oliver was tased a total of eight times over a two-minute period. Id.

      On these facts, we had no problem concluding that although the initial

deployment of the Taser may have been justified, the repeated tasing of Oliver was

grossly disproportionate to any threat that he posed and was unreasonable under

the circumstances. Id. at 907. Consequently, we found that Oliver had established

a violation of the Fourth Amendment. Id. We also concluded that the force used

                                          19
             Case: 13-10897     Date Filed: 10/01/2014    Page: 20 of 25


was so disproportionate to the level of force necessary that any reasonable officer

in the situation would have recognized that her actions were unlawful. Id. at 908.

As a result, we determined that the law was clearly established, not due to bright-

line precedent, but as a matter of obvious clarity.

      In Oliver, we emphasized that Anthony Oliver was not suspected of a crime,

and he did not act belligerently or aggressively. Id. Oliver also complied with

most of the officers’ directions and made no effort to flee. Id.

      Here, on the other hand, although Bussey was not suspected of any crime,

hospital staff, security guards, and Rockledge police officers all described Bussey

as belligerent, agitated, and out of his mind. Significantly, after examining Bussey,

Dr. Mallory determined that Bussey should be Baker Acted because he was

psychotic and hallucinating, posing a threat of harm to himself and others.

      Further, in Oliver we emphasized that Oliver did not actively resist or

attempt to evade arrest by flight. In fact, we noted that once tased, Oliver never

got back up and never hit, kicked, punched, or threatened the officers. Here,

however, Bussey resisted medical staff trying to treat him, and he pried open the

ambulance doors and fled from the hospital.           When he finally returned and

encountered Rockledge police officers, Bussey refused to comply with the officers’

repeated commands to get down and turn around. Even after Hewatt pled with

Bussey and Hewatt warned that he would deploy his Taser, Bussey never fully

                                          20
             Case: 13-10897    Date Filed: 10/01/2014   Page: 21 of 25


complied with the officers’ demands. Rather, as Officer Herberner approached,

Bussey jumped up from his knees and faced the officers in a threatening stance.

He began to move toward the officers. In stark contrast to the facts presented in

Oliver, Bussey did not merely flop down like a “wet cloth” as Oliver did. Here,

each time that Gomez and Hewatt deployed their Tasers, Bussey jumped up,

attempted to rip the Taser prongs out of his chest, and combatively approached the

officers. Bussey also began spitting, kicking, and fighting with the officers after

they deployed their Tasers.

      Finally, unlike the circumstances in Oliver, Gomez and Hewatt never tased

Bussey when he was lying on the ground or was otherwise immobilized. Here,

Bussey never ceased his resistance to the officers’ attempt to restrain him—Bussey

continued to get up after each tase as if the Tasers had no effect on him, and he

continued to pose a threat throughout the duration of the officers’ encounter with

him. This threat extended beyond the officers directly involved to hospital staff

and patients, as well as to any individual entering the emergency-room lobby.

Charge Nurse McCourt recognized the unusual circumstances and the level of the

threat posed by Bussey, retreating to the emergency room to secure the ambulance

doors and to instruct fellow employees that the hospital was in “lock down.”

      On this record, despite the tragic nature of Bussey’s death, we simply cannot

conclude that clearly established law precluded Gomez and Hewatt from using

                                        21
               Case: 13-10897       Date Filed: 10/01/2014      Page: 22 of 25


their Tasers in the manner used here. Rather, we find the circumstances of this

case to be more akin to the facts of Hoyt v. Cooks, 672 F.3d 972 (11th Cir. 2012), a

case in which we determined that police officers were entitled to qualified

immunity on excessive-force claims in a situation where they repeatedly used their

Tasers in an attempt to subdue a mentally unstable arrestee.

       In Hoyt, James Allen called 911, complaining that he was being sewn up in a

suit and that demons were trying to get him.                Id. at 975.     The officer who

responded to the call was faced with an aggressive individual who threatened to

kill the officer. Id. An additional officer arrived at the scene and, at that point,

Allen became somewhat compliant, lying down when commanded, but

periodically attempted to get up.           Id.    In order to handcuff Allen, officers

commanded Allen to place his hands behind his back, but Allen repeatedly failed

to comply, placing only one hand behind his back while keeping the other hand

outstretched. Id. Because Allen refused to comply, one of the officers deployed

his Taser. Id. When Allen again refused to comply with additional requests to

place his arms behind his back, the officer used his Taser against Allen’s leg in

“dry stun mode.”        Id. 4 Allen continued to roll around on the ground, ignore

officers’ commands, and refuse to let officers grab his arms and handcuff him. Id.

at 976. As a result, the officers applied several additional dry stuns and were

       4
         “Dry stun mode” means that the Taser is pressed directly against the skin and produces
a burning sensation.
                                              22
             Case: 13-10897      Date Filed: 10/01/2014   Page: 23 of 25


finally able to handcuff Allen’s hands, while applying physical force. Id. Allen

was then placed in the back of one of the officer’s patrol cars and, upon arrival at

the police station, Allen was found to have no pulse. Id.

      Faced with these facts, we affirmed summary judgment in favor of the

officers on qualified-immunity grounds because we concluded that the law was not

clearly established that the officer’s conduct violated a constitutional right. Id. at

980. We noted that no precedent had staked out a bright line, distinguishing both

Draper v. Reynolds, 369 F.3d 1270 (11th Cir. 2004) and Oliver. Id. at 977.

Indeed, we found Draper to be distinguishable because the officers in that case

were able to handcuff the suspect after one use of the Taser.          Id.   We also

determined the facts of Oliver to be distinguishable, noting that Oliver complied

with most of the officers’ directions and Allen did not. In addition, we noted that

after one probe-style stun, Oliver was brought to the ground and immobilized, yet

the officer reloaded her Taser and repeatedly tased him anyway. Id. at 980. We

emphasized that Allen was aggressive and continued to pose a danger during the

encounter. Id. at 979. Based on these significant factual discrepancies, we found

that Oliver did not put the officers in Hoyt on notice that their conduct violated a

clearly established constitutional right.

      Like Allen in Hoyt, Bussey was aggressive and belligerent, and those around

him found Bussey’s behavior to be threatening. And, also similar to Allen, Bussey

                                            23
              Case: 13-10897       Date Filed: 10/01/2014     Page: 24 of 25


refused to comply with the repeated commands given by the officers attempting to

restrain him. The application of the officers’ Tasers also appeared to have little or

no effect on Bussey as he continued to fight and struggle. All hospital staff and

officers present during the altercation stated that Bussey spit, kicked, and fought

with the officers for a considerable length of time.

       Ultimately, we find that the facts here do not present behavior that, under the

difficult circumstances present in the hospital’s emergency-room lobby on

December 19, 2009, was so egregious that it should have been obvious to Gomez

and Hewatt that they were violating Bussey’s clearly established right when they

tased Bussey. Rather, because they were faced with an aggressive, psychotic, non-

compliant individual in a hospital, where others could have been injured, Gomez

and Hewatt reasonably could have believed that, in deploying their Tasers multiple

times, their actions were lawful.

                                            VII.

       Because the facts, viewed in the light most favorable to Bussey-Morice,

demonstrate that Gomez and Hewatt did not violate Bussey’s clearly established

constitutional rights, the district court erred when it denied qualified immunity to

these officers. For this reason, the district court’s order is REVERSED. 5


       5
         We also note that Gomez and Hewatt filed a Motion to Strike and for Sanctions, which
was carried with the case. In their Motion, Gomez and Hewatt sought to strike pages 42 through
54 of Bussey-Morice’s Response Brief, claiming that those pages contain statements that lack
                                             24
               Case: 13-10897      Date Filed: 10/01/2014       Page: 25 of 25




any support in the record. The Motion hinges on Bussey-Morice’s purportedly untimely
responses to certain requests for admission. Because we find that Gomez and Bussey are entitled
to qualified immunity for the reasons set forth above, the Motion to Strike and for Sanctions is
DENIED AS MOOT.
                                              25